Title: To George Washington from Colonel James Clinton, 27 June 1776
From: Clinton, James
To: Washington, George



May it Please Your Excellency
Fort Constitution [N.Y.]June 27th 1776

The Warrant you Sent me Against Fletcher Mathews Esqr. I Executed Agreble to Your Excellencys Directions and After Bringing him to New Windsor with all his Papers in Order to Send him to New York Agreable to Your Instructions of the 23d Inst. (by Express) I Received the Inclosed Order from Congress Countermanding the Warrant I had Against the Said Fletcher and Although your Letter is of a Later Date then the Inclosed I Imagine you were not Informed of the Mistake Therefore I Allowed him to Return Home upon his Promiseing to Appear at any time and place that I shall Appoint I have all his Papers Includeing Deeds Bonds Letters &c. but I have found nothing Material in them that would be any Evidence Agt him After I took him I Charged him with being guilty of Engageing Men for the Kings Service &c. which he Denied and Offered to Sware that he knew Nothing About the Matter and that he had not Secreted any papers from me nor Neither had he Received or Sent any Leters to his Brother David or any Body Else that Could Appear Against him to Make him guilty he Seemed to Deliver his Papers freely and said as he was not guilty he was not Concerned About his going to New York only for the fatigue which he was Afraid he would not be Able to bear as he is Unfirm his papers I will Keep for A Security of his Appearence till I Receive Your further Orders his Brother James Agt whom the Warrant was Intended was first taken and I Suppose is now in New York.

Your Letter of the 25th Inst. I Just now Received and will Endeavour to Act Agreable to Your Instructions but we are Intirely out of Nails. the Nailer who Suplyed the Commitioners here has Disapointed us So that we Cannot Cover the Armourers Shop the Barracks Nor Build Shades or Huts to Answer the Militia Boards I Supose we Can get out of an Albany Sloop very Soon I have Sent to Goshen for Nails but I am Afraid we will not be Able to get many there if any I Send the Bearer Lieut. Smith to New York to try to get Nails &c. and A Little Money for the Publick Service will be wanting here to Purchase Sundries.
As for the Carpenters wages here they Agreed with the Commitioners and I believe the Best way to Lower their wages will be to Send some Carpenters from New York if they Can be Spared as we have but few here we will want more at any Rate.
I Dont know what we will Do for Arms as I understand the Militia Sent Down from the Counties Are Deficient Lieut. Coll James McClaughry Desired me to Inform you that though he had Promised to Provide Arms for all the Men that turned out of his Regt of Millitia he was Deficient and was Afraid he Could not make up the Compliment of Arms by Abt Seven I Propose to Send Majr Schuyler to Albany & Dutches County to try if he Can Provide any Arms there.
Inclosed is a List of Necessarys wanted here which I Send the Bearer for. I am Your Excellencys Most Obedient Humble Servant

James Clinton Coll


I Send Capt. Palmer with a Sloop of his Employed here for the within Articles as they Are much wanted I hope Lieut. Smith will be Dissmised as soon as Possible Coll Humphrey with part of his Regt is Just Come Down from Dutchess County I have Ordered him to Fort McGomery as there is more Room there than at this place I will Send a Return of the Garrison at both Forts the first opportunity.


James Clinton Coll
